Case 3:18-cv-10972-FLW-TJB Document 29 Filed 05/06/19 Page 1 of 1 PageID: 166



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


  PAUUNE MANDL, et al,
              Plaintiffs,
                                               Case No. 3:18-cv-10972-FLW-TJB
  V.




  NAVIENT SOLUTIONS, LLC,
              Defendant.



           STIPULATION OF DISMISSAL WITH PREJUDICE

        THIS MATTER in difference having been resolved by and between the

  parties, Plaintiffs, Pauline Mandi and Tiffany Mandi, and Defendant Navient

  Solutions, LLC, it is hereby stipulated and agreed that the Complaint and all

  claims and defenses that were asserted in this matter be and hereby are dismissed

  with prejudice and without costs.




                                      It is further ordered th.t the Clerk of the Court
                                      is directed to reopen this action and upon entry
                                      of this order, the case and docket shall be marked closed.
                                      IT IS O ORDERED:
                                                     a
                                      FREDA L. WOLFSON, t.S.D.J. S -] 7
